UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 33-56443 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (16.3%) Limited Brands Inc. 962,150 36,995 Ross Stores Inc. 461,112 36,944 * Tempur-Pedic International Inc. 490,649 33,276 * TRW Automotive Holdings Corp. 555,708 32,803 * Fossil Inc. 262,100 30,854 Dillard's Inc. Class A 570,620 29,752 Williams-Sonoma Inc. 771,871 28,166 Sotheby's 500,820 21,786 * Dollar Tree Inc. 263,820 17,576 Virgin Media Inc. 557,800 16,695 Gannett Co. Inc. 1,151,350 16,487 Whirlpool Corp. 189,311 15,395 * Domino's Pizza Inc. 582,420 14,700 *,^ Coinstar Inc. 260,390 14,202 Autoliv Inc. 170,514 13,377 * CROCS Inc. 491,000 12,643 * Iconix Brand Group Inc. 520,300 12,591 * Panera Bread Co. Class A 98,062 12,323 Advance Auto Parts Inc. 207,400 12,131 Polaris Industries Inc. 102,941 11,444 * Liberty Global Inc. Class A 252,031 11,352 Buckle Inc. 263,400 11,247 * Ulta Salon Cosmetics & Fragrance Inc. 172,700 11,153 * Dana Holding Corp. 582,305 10,656 Wyndham Worldwide Corp. 311,500 10,482 Brinker International Inc. 404,250 9,888 * Warnaco Group Inc. 181,859 9,502 * Tenneco Inc. 198,395 8,743 Bob Evans Farms Inc. 206,751 7,230 Cracker Barrel Old Country Store Inc. 134,823 6,648 * DineEquity Inc. 126,100 6,591 * Cheesecake Factory Inc. 185,500 5,819 Ameristar Casinos Inc. 244,700 5,802 Finish Line Inc. Class A 264,300 5,656 * Helen of Troy Ltd. 152,500 5,266 * Chipotle Mexican Grill Inc. Class A 15,300 4,715 Sinclair Broadcast Group Inc. Class A 330,540 3,629 PF Chang's China Bistro Inc. 89,802 3,614 Cablevision Systems Corp. Class A 91,700 3,320 * Liberty Media Corp. - Capital 34,600 2,967 * AFC Enterprises Inc. 136,445 2,245 Service Corp. International 160,800 1,878 Lincoln Educational Services Corp. 93,371 1,601 * Pier 1 Imports Inc. 125,900 1,457 * Journal Communications Inc. Class A 215,261 1,113 * DSW Inc. Class A 21,100 1,068 Cato Corp. Class A 36,294 1,045 * Quiksilver Inc. 220,900 1,038 * ITT Educational Services Inc. 12,600 986 * Jakks Pacific Inc. 52,300 963 * EW Scripps Co. Class A 95,300 922 * Ruby Tuesday Inc. 84,450 910 Blyth Inc. 16,600 836 * Saks Inc. 69,934 781 * Sirius XM Radio Inc. 335,000 734 Harman International Industries Inc. 15,632 712 * Biglari Holdings Inc. 1,760 688 Weight Watchers International Inc. 8,620 651 Consumer Staples (4.6%) Coca-Cola Enterprises Inc. 1,241,480 36,226 Herbalife Ltd. 600,478 34,612 Dr Pepper Snapple Group Inc. 822,808 34,500 * Constellation Brands Inc. Class A 638,900 13,302 Ruddick Corp. 187,950 8,183 B&G Foods Inc. Class A 384,920 7,937 Lancaster Colony Corp. 121,619 7,397 * Boston Beer Co. Inc. Class A 63,800 5,717 Corn Products International Inc. 102,500 5,666 * Central Garden and Pet Co. Class A 424,879 4,313 SUPERVALU Inc. 349,000 3,284 * Smithfield Foods Inc. 69,360 1,517 ^ Cal-Maine Foods Inc. 26,000 831 * Elizabeth Arden Inc. 28,500 827 Energy (7.5%) El Paso Corp. 2,034,254 41,092 Helmerich & Payne Inc. 523,092 34,587 Cimarex Energy Co. 303,891 27,326 Pioneer Natural Resources Co. 299,300 26,808 Core Laboratories NV 208,800 23,290 * Newfield Exploration Co. 304,251 20,695 *,^ Western Refining Inc. 906,300 16,377 * Whiting Petroleum Corp. 262,200 14,922 * Complete Production Services Inc. 386,460 12,892 * Rosetta Resources Inc. 145,745 7,512 SEACOR Holdings Inc. 70,600 7,057 * Stone Energy Corp. 174,812 5,313 * ION Geophysical Corp. 464,800 4,397 * Cloud Peak Energy Inc. 151,300 3,223 * Oil States International Inc. 38,528 3,079 * Gulfport Energy Corp. 95,696 2,841 RPC Inc. 87,040 2,136 Crosstex Energy Inc. 172,475 2,052 * Clayton Williams Energy Inc. 26,500 1,591 * OYO Geospace Corp. 13,850 1,385 Alon USA Energy Inc. 122,300 1,378 W&T Offshore Inc. 48,750 1,273 * Warren Resources Inc. 325,000 1,238 * Tetra Technologies Inc. 94,990 1,209 * Energy Partners Ltd. 79,100 1,172 Berry Petroleum Co. Class A 18,800 999 Oceaneering International Inc. 23,400 948 * Swift Energy Co. 23,100 861 * Petroquest Energy Inc. 110,000 772 * Gran Tierra Energy Inc. 102,600 678 Financials (17.9%) * World Acceptance Corp. 461,183 30,240 Torchmark Corp. 457,997 29,376 * Arch Capital Group Ltd. 890,676 28,430 Discover Financial Services 974,725 26,074 Bank of Hawaii Corp. 536,164 24,942 Unum Group 946,085 24,106 American Financial Group Inc. 539,689 19,261 * American Capital Ltd. 1,728,489 17,164 * CB Richard Ellis Group Inc. Class A 675,200 16,954 KeyCorp 2,008,130 16,728 Plum Creek Timber Co. Inc. 397,300 16,107 Rayonier Inc. 239,764 15,669 Kimco Realty Corp. 828,000 15,434 Camden Property Trust 239,700 15,250 Ventas Inc. 263,328 13,880 CBL & Associates Properties Inc. 758,574 13,753 Validus Holdings Ltd. 416,700 12,897 Cash America International Inc. 213,500 12,355 * Ezcorp Inc. Class A 346,309 12,320 Sun Communities Inc. 324,743 12,116 Lexington Realty Trust 1,316,400 12,019 Comerica Inc. 341,000 11,788 Ashford Hospitality Trust Inc. 934,790 11,638 Bank of the Ozarks Inc. 217,860 11,342 Taubman Centers Inc. 178,750 10,582 * NASDAQ OMX Group Inc. 401,500 10,158 Post Properties Inc. 239,400 9,758 Nelnet Inc. Class A 426,312 9,404 Extra Space Storage Inc. 440,240 9,390 * Credit Acceptance Corp. 107,779 9,104 Hospitality Properties Trust 362,400 8,788 UMB Financial Corp. 185,388 7,764 Pennsylvania REIT 492,382 7,730 Moody's Corp. 186,200 7,141 Equity Lifestyle Properties Inc. 108,383 6,767 Brandywine Realty Trust 559,032 6,479 Colonial Properties Trust 313,160 6,388 CapitalSource Inc. 921,200 5,942 * First Industrial Realty Trust Inc. 498,825 5,712 City Holding Co. 158,905 5,249 Montpelier Re Holdings Ltd. 273,800 4,928 Allied World Assurance Co. Holdings Ltd. 83,800 4,825 New York Community Bancorp Inc. 317,670 4,762 * Signature Bank 79,900 4,570 BOK Financial Corp. 80,121 4,388 Provident Financial Services Inc. 293,425 4,202 International Bancshares Corp. 238,425 3,989 * iStar Financial Inc. 468,755 3,802 Astoria Financial Corp. 268,780 3,438 Community Bank System Inc. 132,561 3,286 Assurant Inc. 89,100 3,232 Highwoods Properties Inc. 96,046 3,182 ^ First Financial Bankshares Inc. 88,965 3,065 Cathay General Bancorp 185,510 3,041 Glimcher Realty Trust 296,100 2,813 Reinsurance Group of America Inc. Class A 42,800 2,605 Commerce Bancshares Inc. 54,400 2,339 FBL Financial Group Inc. Class A 67,000 2,154 U-Store-It Trust 200,900 2,113 Endurance Specialty Holdings Ltd. 49,935 2,064 Bancfirst Corp. 49,783 1,922 * Forest City Enterprises Inc. Class A 102,505 1,914 Republic Bancorp Inc. Class A 92,511 1,841 Getty Realty Corp. 62,800 1,584 Tompkins Financial Corp. 39,520 1,551 Duke Realty Corp. 107,200 1,502 Dime Community Bancshares Inc. 100,898 1,467 * Texas Capital Bancshares Inc. 48,400 1,250 First Citizens BancShares Inc. Class A 6,500 1,217 Infinity Property & Casualty Corp. 20,071 1,097 Southside Bancshares Inc. 53,966 1,071 * Strategic Hotels & Resorts Inc. 147,600 1,045 Provident New York Bancorp 123,969 1,036 Medical Properties Trust Inc. 81,300 935 NBT Bancorp Inc. 41,330 915 CapLease Inc. 173,700 853 Employers Holdings Inc. 50,600 849 Camden National Corp. 25,345 832 Amtrust Financial Services Inc. 35,500 809 Fulton Financial Corp. 75,400 808 Arrow Financial Corp. 31,908 781 MFA Financial Inc. 92,300 742 Erie Indemnity Co. Class A 10,300 728 Ramco-Gershenson Properties Trust 58,600 725 Potlatch Corp. 20,400 719 Health Care (11.8%) Humana Inc. 497,800 40,093 AmerisourceBergen Corp. Class A 924,104 38,258 Perrigo Co. 395,400 34,744 * Watson Pharmaceuticals Inc. 499,600 34,338 * Incyte Corp. Ltd. 1,636,700 30,999 Cooper Cos. Inc. 337,115 26,713 * AMERIGROUP Corp. 348,960 24,591 Lincare Holdings Inc. 808,006 23,650 * Waters Corp. 133,300 12,762 Invacare Corp. 360,354 11,960 * Varian Medical Systems Inc. 154,400 10,811 * Endo Pharmaceuticals Holdings Inc. 256,925 10,321 * Targacept Inc. 464,245 9,782 * Charles River Laboratories International Inc. 234,900 9,549 * Sirona Dental Systems Inc. 171,200 9,091 STERIS Corp. 228,543 7,994 * Magellan Health Services Inc. 138,700 7,592 * WellCare Health Plans Inc. 143,200 7,362 * Salix Pharmaceuticals Ltd. 183,305 7,301 * Health Net Inc. 194,300 6,235 * LifePoint Hospitals Inc. 143,135 5,594 * Medicines Co. 314,375 5,190 * Cephalon Inc. 59,600 4,762 * Health Management Associates Inc. Class A 361,348 3,895 Warner Chilcott plc Class A 156,170 3,768 * Par Pharmaceutical Cos. Inc. 109,221 3,602 * Cepheid Inc. 103,620 3,589 * Akorn Inc. 447,367 3,132 Medicis Pharmaceutical Corp. Class A 77,900 2,974 * Viropharma Inc. 160,600 2,971 * Skilled Healthcare Group Inc. 274,100 2,593 PDL BioPharma Inc. 439,732 2,581 * Cubist Pharmaceuticals Inc. 56,000 2,016 * Mettler-Toledo International Inc. 10,291 1,736 * Kensey Nash Corp. 64,971 1,639 * Nabi Biopharmaceuticals 304,467 1,638 * Bio-Rad Laboratories Inc. Class A 13,700 1,635 * Greatbatch Inc. 47,400 1,271 * Impax Laboratories Inc. 56,100 1,222 * Genomic Health Inc. 37,008 1,033 * Codexis Inc. 93,100 897 Chemed Corp. 11,700 767 * Triple-S Management Corp. Class B 35,169 764 * Enzon Pharmaceuticals Inc. 69,000 694 Industrials (13.0%) Timken Co. 606,080 30,547 Rockwell Automation Inc. 342,550 29,720 * United Rentals Inc. 1,146,662 29,125 Dover Corp. 364,010 24,680 * Hertz Global Holdings Inc. 1,354,180 21,504 KBR Inc. 535,500 20,183 Pitney Bowes Inc. 743,400 17,091 Manitowoc Co. Inc. 936,600 15,772 Waste Connections Inc. 486,770 15,445 Textron Inc. 653,680 15,433 * Avis Budget Group Inc. 871,900 14,901 Avery Dennison Corp. 341,000 13,173 * US Airways Group Inc. 1,425,255 12,699 * Sauer-Danfoss Inc. 213,823 10,775 RR Donnelley & Sons Co. 483,660 9,485 * Polypore International Inc. 139,000 9,430 Toro Co. 148,200 8,966 Joy Global Inc. 93,437 8,899 Gardner Denver Inc. 102,252 8,594 * EnerSys 242,357 8,342 Cubic Corp. 148,520 7,573 Triumph Group Inc. 75,583 7,527 Towers Watson & Co. Class A 105,700 6,946 Applied Industrial Technologies Inc. 179,200 6,381 TAL International Group Inc. 182,508 6,302 * Consolidated Graphics Inc. 110,773 6,087 Briggs & Stratton Corp. 274,543 5,452 * Trimas Corp. 207,600 5,138 Armstrong World Industries Inc. 99,800 4,547 * Amerco Inc. 45,740 4,398 * MasTec Inc. 216,085 4,261 Seaboard Corp. 1,728 4,178 Macquarie Infrastructure Co. LLC 141,900 3,917 Werner Enterprises Inc. 154,737 3,876 NACCO Industries Inc. Class A 39,000 3,776 * Ceradyne Inc. 95,300 3,716 * General Cable Corp. 83,500 3,555 * Corrections Corp. of America 161,300 3,492 * Alaska Air Group Inc. 49,795 3,409 * WABCO Holdings Inc. 48,175 3,327 Crane Co. 55,400 2,737 Great Lakes Dredge & Dock Corp. 490,350 2,736 Knoll Inc. 134,050 2,690 * SFN Group Inc. 291,060 2,646 * Blount International Inc. 135,182 2,362 * Moog Inc. Class A 50,400 2,193 Deluxe Corp. 86,113 2,128 Steelcase Inc. Class A 162,700 1,853 Standex International Corp. 57,750 1,771 * Thomas & Betts Corp. 32,800 1,766 * KAR Auction Services Inc. 93,000 1,759 Hubbell Inc. Class B 27,000 1,754 Belden Inc. 50,000 1,743 Schawk Inc. Class A 87,200 1,444 * Hawaiian Holdings Inc. 249,000 1,419 United Stationers Inc. 39,922 1,415 * Dollar Thrifty Automotive Group Inc. 18,540 1,367 * Sensata Technologies Holding NV 35,300 1,329 HEICO Corp. 19,500 1,067 * AGCO Corp. 19,950 985 * Esterline Technologies Corp. 12,610 963 Actuant Corp. Class A 35,400 950 Vicor Corp. 56,790 918 Interface Inc. Class A 46,545 902 Tredegar Corp. 48,720 894 * Atlas Air Worldwide Holdings Inc. 14,100 839 * ACCO Brands Corp. 106,665 837 Watts Water Technologies Inc. Class A 23,400 829 * WESCO International Inc. 15,200 822 Donaldson Co. Inc. 12,200 740 Information Technology (15.7%) * Electronic Arts Inc. 1,505,200 35,523 KLA-Tencor Corp. 722,100 29,231 Anixter International Inc. 426,608 27,875 * Novellus Systems Inc. 753,000 27,213 * VeriFone Systems Inc. 612,750 27,175 * Teradata Corp. 417,587 25,139 * Gartner Inc. 582,069 23,452 * Atmel Corp. 1,384,000 19,473 * Alliance Data Systems Corp. 203,400 19,134 * Vishay Intertechnology Inc. 1,240,070 18,651 Solera Holdings Inc. 296,380 17,534 *,^ Power-One Inc. 2,067,130 16,744 * JDS Uniphase Corp. 989,966 16,493 * Avnet Inc. 511,600 16,310 * Informatica Corp. 272,600 15,928 * RF Micro Devices Inc. 1,969,986 12,056 * Fiserv Inc. 183,800 11,511 * MICROS Systems Inc. 226,100 11,239 Avago Technologies Ltd. 285,600 10,853 * Lexmark International Inc. Class A 320,506 9,378 * IAC/InterActiveCorp 237,600 9,069 * Tech Data Corp. 182,700 8,932 Opnet Technologies Inc. 206,474 8,453 * Motorola Mobility Holdings Inc. 335,080 7,385 * Take-Two Interactive Software Inc. 436,900 6,676 * Cardtronics Inc. 283,896 6,657 * NCR Corp. 339,000 6,404 * Lam Research Corp. 131,200 5,809 iGate Corp. 353,714 5,773 * Lattice Semiconductor Corp. 855,850 5,580 * Netscout Systems Inc. 260,955 5,451 DST Systems Inc. 103,230 5,450 * FEI Co. 131,100 5,007 * Silicon Graphics International Corp. 275,388 4,737 * Silicon Image Inc. 708,200 4,575 * Powerwave Technologies Inc. 1,481,951 4,372 * Advanced Micro Devices Inc. 594,535 4,156 Altera Corp. 87,800 4,069 Plantronics Inc. 110,900 4,051 * Progress Software Corp. 165,900 4,003 * SYNNEX Corp. 113,274 3,591 * Kemet Corp. 243,450 3,479 * Netgear Inc. 75,600 3,305 * Anadigics Inc. 986,400 3,166 MAXIMUS Inc. 37,470 3,100 * Quantum Corp. 879,300 2,902 Cypress Semiconductor Corp. 133,300 2,818 * Teradyne Inc. 186,917 2,766 * Unisys Corp. 99,516 2,558 * Manhattan Associates Inc. 72,200 2,487 * CACI International Inc. Class A 33,900 2,138 * Mentor Graphics Corp. 150,000 1,921 * Fairchild Semiconductor International Inc. Class A 110,590 1,848 * Insight Enterprises Inc. 101,600 1,799 * Interactive Intelligence Inc. 48,069 1,685 NIC Inc. 115,750 1,558 * Liquidity Services Inc. 59,200 1,398 National Instruments Corp. 43,769 1,299 * Radiant Systems Inc. 62,000 1,296 * Veeco Instruments Inc. 25,000 1,210 * Ultratech Inc. 34,600 1,051 * MicroStrategy Inc. Class A 6,100 992 MKS Instruments Inc. 34,400 909 * Electronics for Imaging Inc. 52,300 901 * Flextronics International Ltd. 134,670 865 * Brightpoint Inc. 105,000 852 Blackbaud Inc. 30,300 840 * Omnivision Technologies Inc. 22,500 783 * Newport Corp. 41,300 750 Materials (7.0%) Eastman Chemical Co. 349,418 35,665 * Rockwood Holdings Inc. 566,310 31,311 Domtar Corp. 327,425 31,014 Walter Energy Inc. 235,750 27,300 CF Industries Holdings Inc. 93,200 13,204 Cytec Industries Inc. 211,200 12,079 Cliffs Natural Resources Inc. 108,950 10,072 Innophos Holdings Inc. 162,985 7,954 Lubrizol Corp. 54,300 7,291 * Century Aluminum Co. 425,000 6,651 * Graphic Packaging Holding Co. 1,216,419 6,617 * Georgia Gulf Corp. 260,200 6,281 Westlake Chemical Corp. 118,186 6,134 * Ferro Corp. 437,000 5,873 Buckeye Technologies Inc. 189,008 5,099 Boise Inc. 604,800 4,711 Ashland Inc. 67,100 4,336 Rock-Tenn Co. Class A 56,366 3,739 * Noranda Aluminum Holding Corp. 222,600 3,370 * KapStone Paper and Packaging Corp. 161,600 2,678 * Innospec Inc. 76,300 2,564 * Solutia Inc. 96,600 2,207 Neenah Paper Inc. 93,600 1,992 * TPC Group Inc. 48,050 1,885 PolyOne Corp. 119,150 1,843 * Mercer International Inc. 157,900 1,592 Schweitzer-Mauduit International Inc. 27,589 1,549 Haynes International Inc. 17,900 1,109 Albemarle Corp. 14,600 1,010 NewMarket Corp. 5,222 892 Cabot Corp. 21,757 868 * WR Grace & Co. 18,700 853 Telecommunication Services (1.3%) * MetroPCS Communications Inc. 1,820,087 31,324 USA Mobility Inc. 392,128 5,984 * Vonage Holdings Corp. 944,680 4,166 Alaska Communications Systems Group Inc. 164,604 1,460 IDT Corp. Class B 49,900 1,348 Consolidated Communications Holdings Inc. 68,874 1,339 Telephone & Data Systems Inc. 35,400 1,100 Utilities (4.6%) CMS Energy Corp. 1,528,962 30,105 Atmos Energy Corp. 483,211 16,067 Integrys Energy Group Inc. 252,950 13,113 Northeast Utilities 367,720 12,933 Southwest Gas Corp. 271,640 10,488 Portland General Electric Co. 398,500 10,074 TECO Energy Inc. 485,500 9,171 DTE Energy Co. 176,850 8,846 El Paso Electric Co. 239,100 7,723 Pinnacle West Capital Corp. 165,900 7,396 Oneok Inc. 96,445 7,138 IDACORP Inc. 169,844 6,709 Avista Corp. 161,629 4,152 NSTAR 87,655 4,030 Alliant Energy Corp. 88,060 3,581 DPL Inc. 102,730 3,098 NorthWestern Corp. 88,397 2,927 WGL Holdings Inc. 44,671 1,720 Nicor Inc. 31,150 1,705 Unisource Energy Corp. 37,700 1,407 Cleco Corp. 34,100 1,188 PNM Resources Inc. 58,735 983 Total Common Stocks (Cost $2,777,320) Market Value Coupon Shares ($000) Temporary Cash Investments (1.1%) 1 Money Market Fund (1.0%) 2,3 Vanguard Market Liquidity Fund 0.140% 37,935,112 37,935 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.070% 9/16/11 1,500 1,500 4 Federal Home Loan Bank Discount Notes 0.100% 10/11/11 2,000 1,999 Total Temporary Cash Investments (Cost $41,435) Total Investments (100.8%) (Cost $2,818,755) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $10,865,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $11,395,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,500,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of Strategic Equity Fund futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index September 2011 75 7,324 293 E-mini Russell 2000 Index September 2011 49 4,044 183 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
